Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 1/26/22.  Claims 1-6 are cancelled and claims 7-12 are added.  Claims 7-12 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 112
Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7-12 submitted in the amendment are not supported by the original disclosure.  The ranges of 50-70% and 50-25% in claim 7 are not disclosed in the original disclosure.  Applicant has not shown how the percent are obtained from the formulations disclosed in the instant specification.  The same problem is noted for the ranges in claims 8-12.  None of the percent values in the new claims is disclosed in the specification.
Claim Rejections - 35 USC § 103
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the recipe for high protein, high fiber bread ( while the date is not on the recipe, Wayback machine shows the recipe is save in October 21,2012) in view of the article “ What Bread Ingredients do you need to make your favorite breads?.
For claim 7, the recipe shows a high protein high fiber bread comprising whole wheat flour, egg, yeast and vital wheat gluten. 
The recipe does not show the percent volume as in claim 7, adding spices in amount as in claim 8 and the active ingredient in amount as in claim 9.
The article shows that herbs and spices can be used as the main ingredient in bread or to enhance other ingredients.  The spices include nutmeg, cinnamon, garlic, ginger, cumin etc…
It would have been obvious to one skilled in the art to vary the amounts of ingredients in bread depending on the size of the loaf, the taste, flavor and texture desired.  Such amounts can readily be determined through routine experimentation.  It would have been obvious to add spices as shown in the article when desiring to add flavor to the bread.  It would have been obvious to determine the amount depending on the flavor intensity desired.  When the spices are added, it is obvious the active ingredients in the spices are present.  It would have been obvious to determine the amount of active ingredient based on the amount of spice added and this can vary depending on flavoring intensity desired.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:                   
 This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A  (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over recipe “ high protein, high fiber bread(wayback machine date of 10/21/2012) in view of the article “ What Bread Ingredients Do You Need To Make Your Favorite Breads” and Oladiwura ( 2021/0022352).
For claim 10, the recipe shows a high protein high fiber bread comprising whole wheat flour, egg, yeast , vital wheat gluten, flaxseed and nut. 
The recipe does not show the percent volume and using flaxseed meal as in claim 10, the active ingredient in the amount as in claim 11 and the active ingredient in the amount as in claim 12.
The article shows that herbs and spices can be used as the main ingredient in bread or to enhance other ingredients.  The spices include nutmeg, cinnamon, garlic, ginger, cumin etc… The article also teaches a variety of nuts can be used including almond, pistachio etc..
Oladiwura discloses ketogenic bread can contain a variety of ingredients as shown in Table 6.  The ingredients include chia seed, flaxseed whole and flaxseed powder.
It would have been obvious to one skilled in the art to vary the amounts of ingredients in bread depending on the size of the loaf, the taste, flavor and texture desired.  Such amounts can readily be determined through routine experimentation.  It would have been obvious to add spices as shown in the article when desiring to add flavor to the bread.  It would have been obvious to determine the amount depending on the flavor intensity desired.  When the spices are added, it is obvious the active ingredients in the spices are present.  It would have been obvious to determine the amount of active ingredient based on the amount of spice added and this can vary depending on flavoring intensity desired.  It would have been obvious to add chia seed for additional flavoring and nutrition. Such usage is known in the art as shown in Oladiwura.  It would have been obvious to use the flaxseed as flaxseed meal when desiring a less textural feel from flaxseed.  Oladiwura shows both flaxseed and flaxseed meal can be used.  The recipe discloses more ingredients than the claimed bread.  However, bread is a versatile product in which different ingredients can be used depending on the nutrition, taste, flavor, texture, calorie etc.. desired.  It would have been obvious to one skilled in the art to omit ingredients depending on personal preference and what is wanted in the bread.  
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:                   
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A  (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Response to Arguments
Applicant's arguments filed 1/12/22 have been fully considered but they are not persuasive. 
In the response, applicant argues the recipe contains water and milk.  This argument is not persuasive.  Claim 7 does not exclude water or milk.  With respect to claim 10, the examiner maintains her position that it would have been obvious to substitute water for another source of liquid including more egg when desiring to change the nutrition and taste of the bread. As shown in the article egg known to be used as liquid ingredient.  The article also teaches that egg adds richness and protein.  Thus, it would have been obvious to just use egg as the liquid source when desiring a very rich and high protein bread.  Bread is a versatile product in which different ingredients are used depending on the taste and nutrition desired.  Applicant has not established any criticality or unexpected result with the claimed product. Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:                   
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A  (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Applicant further argues that the addition of spices is to achieve an effective therapeutic concentration of these spices to treat high blood glucose level as well as high blood cholesterol level.  This argument is not persuasive.  It is not needed to add ingredients for the same purpose as applicant.  The article teaches to add spices as main ingredient or to enhance other ingredients.  Thus, it would have been obvious to vary the amount depending on the flavoring intensity and taste desired.  Furthermore, the claims do not have any limitation of treating high blood glucose or high  blood cholesterol.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 25, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793